                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


LEILA BLACKMAN,                 :
   Plaintiff,                   :
                                :
v.                              : Civil No. 3:17CV1910 (AWT)
                                :
NANCY A. BERRYHILL,             :
ACTING COMMISSIONER OF SOCIAL   :
SECURITY,                       :
   Defendant.                   :




                        ORDER REMANDING CASE

     For the reasons set forth below, the decision of the

Commissioner is reversed and this case is remanded for

additional proceedings consistent with this order.

     “A district court reviewing a final [] decision . . . [of

the Commissioner of Social Security] pursuant to section 205(g)

of the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   The court may not make a de novo determination

of whether a plaintiff is disabled in reviewing a denial of

disability benefits.    See Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990).      Rather, the court’s

function is to ascertain whether the Commissioner applied the

correct legal principles in reaching a conclusion and whether
the decision is supported by substantial evidence.    See Johnson

v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).

    The plaintiff contends that the Administrative Law Judge

(“ALJ”): “1) failed to properly consider Ms. Blackman’s

Borderline Personality Disorder under the Listing of impairments

and to make specific findings on this issue; 2) failed to make

proper weight assignments as to the opinions of Ms. Blackman’s

treating sources; and 3) failed to properly determine Ms.

Blackman's Residual Functional Capacity (“RFC”). Pl.’s Mot. to

Reverse (“ECF No. 15-1”) at 2.

    The defendant argues that the ALJ applied the correct legal

standards and that substantial evidence supported the ALJ’s

Decision.   See Def.’s Mot. to Affirm (ECF No. 16-1) at 20.

    The court concludes that, at minimum, the ALJ failed to

properly apply the treating physician rule to treating

psychiatrist Sudha Sreenivasan’s opinion that the plaintiff was

unable to work in any capacity due to her mental status.     This,

standing alone, warrants remand.

    The ALJ must evaluate “[e]very medical opinion”.       20 C.F.R.

§ 404.1527(c).    “Medical opinions” are statements from

acceptable medical sources that reflect judgments about the

nature and severity of a claimant’s impairments, including

symptoms, diagnosis, prognosis, and restrictions.    20 C.F.R. §

404.1527(a)(1).   Medical opinions from acceptable medical

                                   2
sources are entitled to “controlling weight” if “well-supported

by medically acceptable clinical and laboratory diagnostic

techniques” and “not inconsistent with the other substantial

evidence in [the] case record”.        Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting 20 C.F.R. §

404.1527(d)(2))(internal quotation marks omitted).

    “[I]f controlling weight is not given to the opinions of

the treating physician, the ALJ . . . must specifically explain

the weight that is actually given to the opinion.”        Schrack v.

Astrue, 608 F. Supp. 2d 297, 301 (D. Conn. 2009) (citing Schupp

v. Barnhart, No. Civ. 3:02CV103 (WWE), 2004 WL 1660579, at *9

(D. Conn. Mar. 12, 2004)).    “Failure to provide ‘good reasons’

for not crediting the opinion of a claimant's treating physician

is a ground for remand.”     Snell v. Apfel, 177 F.3d 128, 133-34

(2d Cir. 1999) (citing Schaal v. Apfel, 134 F.3d 496, 505 (2d

Cir. 1998)).   These reasons must be stated explicitly and set

forth comprehensively.     See Burgin v. Asture, 348 F. App’x 646,

649 (2d Cir 2009) (“The ALJ’s consideration must be explicit in

the record.”); Tavarez v. Barnhart, 124 F. App’x 48, 49 (2d Cir.

2005) (“We do not hesitate to remand when the Commissioner . . .

do[es] not comprehensively set forth reasons for the weight

assigned . . . .”) (internal quotation marks and citation

omitted); Reyes v. Barnhart, 226 F. Supp. 2d 523, 529 (E.D.N.Y.

2002)(“rigorous and detailed” analysis required).

                                   3
     In determining the amount of weight to give to a medical

opinion, the ALJ must consider all of the factors set forth in

§ 404.1527(c): the examining relationship, the treatment

relationship (the length, the frequency of examination, the

nature and extent), evidence in support of the medical opinion,

consistency with the record, specialty in the medical field, and

any other relevant factors.       See Schaal, 134 F.3d at 504 (“all

of the factors cited in the regulations” must be considered to

avoid legal error).

     If the opinions are from medical sources other than

“acceptable medical sources”, the ALJ must still consider the

opinions, apply the factors, and explain the weight given.1            See

20 C.F.R. § 404.1527(f).2      Regardless of whether the opinion is

from an acceptable medical source or an “other source”, the

ALJ’s explanation should be supported by the evidence and be


     1
         The plaintiff argues that the ALJ should have considered treating
therapist Anne Ambrosio’s other source opinions. However, the court need not
reach this issue because Ex. 18F p. 88/R. at 1023 is cosigned by Sudha
Sreenivasan, M.D., and an opinion that is cosigned by a supervising
acceptable medical source is entitled to controlling weight when there is no
evidence that the cosigner had a different opinion than the other source, as
is the case here. See Griffin v. Colvin, No. 3:15CV105 (JGM), 2016 WL
912164, at *14 (D. Conn. Mar. 7, 2016) (recognizing that an opinion that is
cosigned by a supervising acceptable medical source is entitled to
controlling weight when there is no evidence that the cosigner had a
different opinion).
2
  Pursuant to SSR 06-03p, when the ALJ considers 404.1527(c)(6) “other
factors”, the ALJ must consider “other sources” opinions. According to SSR
06-03p, the regulations do not explicitly address how to consider “other
sources” opinions. However, SSR 06-03p provides that the 404.1527(c) factors
can be applied and that the ALJ generally should explain the weight given to
ensure a reviewer can follow the reasoning. Federal Register Notice Vol. 82,
No. 57, page 15263 rescinded SSR 06-03p effective March 27, 2017. Thus, SSR
06-03p applies to the ALJ’s decision, which is dated November 24, 2015.

                                     4
specific enough to make clear to the claimant and any subsequent

reviewers the reasons and the weight given.   See 20 C.F.R. §

404.1527(f)(2); SSR 96-2p (applicable but rescinded effective

March 27, 2017, after the date of the ALJ’s decision).

    [W]here there are deficiencies in the record, an ALJ is
    under an affirmative obligation to develop a claimant's
    medical history “even when the claimant is represented by
    counsel or . . . by a paralegal.” Perez, 77 F.3d at 47; see
    also Pratts, 94 F.3d at 37 (“It is the rule in our circuit
    that ‘the ALJ, unlike a judge in a trial, must []
    affirmatively develop the record’ in light of ‘the
    essentially   non-adversarial    nature   of   a   benefits
    proceeding.’[. . . ].”) (citations omitted).

Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).   See also

Clark v. Comm'r of Soc. Sec., 143 F.3d 115, 118-19 (2d Cir.

1998) (holding that the ALJ should have sought clarifying

information sua sponte because the doctor might have been able

to provide a supporting medical explanation and clinical

findings, that failure to include support did not mean that

support did not exist, and that the doctor might have included

it had he known that the ALJ would consider it dispositive).

    This duty to develop the record “is heightened in cases

where the claimant is mentally impaired”, as is the case here.

Shand v. Colvin, No. 3:15 CV 761 (JGM), 2018 WL 389179, at *14

(citing Robinson v. Colvin, No. 14 CV 1227 (HBF), 2016 WL

7668439, at *6 (D. Conn. Dec. 20, 2016) (citing Dervin v.

Astrue, 407 Fed.Appx. 154, 156 (9th Cir. 2010), Magistrate

Judge's Recommended Ruling approved and adopted absent

                                5
objection, No. 3:14 CV 1227 (MPS), 2017 WL 80403 (D. Conn. Jan.

9, 2017))).

    Gaps in the administrative record warrant remand . . . .
    Sobolewski v. Apfel, 985 F. Supp. 300, 314 (E.D.N.Y.1997);
    see Echevarria v. Secretary of Health & Hum. Servs., 685
    F.2d 751, 755–56 (2d Cir. 1982). . . .

    The ALJ must request additional information from a treating
    physician . . . when a medical report contains a
    conflict or ambiguity that must be resolved, the report is
    missing necessary information, or the report does not seem
    to be based on medically acceptable clinical and diagnostic
    techniques. Id. § 404.1512(e)(1). When “an ALJ perceives
    inconsistencies in a treating physician's report, the ALJ
    bears an affirmative duty to seek out more information from
    the treating physician and to develop the administrative
    record accordingly,” Hartnett, 21 F. Supp. 2d at 221, by
    making every reasonable effort to re-contact the treating
    source for clarification of the reasoning of the opinion.
    Taylor v. Astrue, No. 07–CV–3469, 2008 WL 2437770, at *3
    (E.D.N.Y. June 17, 2008).

Toribio v. Astrue, No. 06CV6532(NGG), 2009 WL 2366766, at *8-*10

(E.D.N.Y. July 31, 2009)(emphasis added)(holding that the ALJ

who rejected the treating physician's opinion because it was

broad, “contrary to objective medical evidence and treatment

notes as a whole”, and inconsistent with the state agency

examiner's findings had an affirmative duty to re-contact the

treating physician to obtain clarification of his opinion that

plaintiff was “totally incapacitated”).

    In determining whether there has been “inadequate

development of the record, the issue is whether the missing

evidence is significant.”   Santiago v. Astrue, 2011 WL 4460206,

at *2 (D. Conn. Sept. 27, 2011) (citing Pratts v. Chater, 94

                                 6
F.3d 34, 37–38 (2d Cir. 1996)).           “[T]he burden of showing that

an error is harmful normally falls upon the party attacking the

agency's determination.”       Shinseki v. Sanders, 556 U.S. 396, 409

(2009).

     Here, the ALJ mentioned that “[t]he claimant had an initial

psychiatric consultation with Sudha Sreenivasan, M.D. in March

2015 after presenting to the emergency room due to increased

stress”, that “the claimant followed up in April with a

psychotherapy visit with Anne Ambrosia, LCSW and medication

management with Dr. Sreenivasan”, and that “[b]y the claimant’s

May 15, 2015 visit, Dr. Sreenivasan noted that the claimant’s

GAF[3] had improved . . .”       R. at 28.     However, the ALJ failed to

recognize that the July 2015 letter was written by both Dr.

Sreenivasan and Anne Ambrosia, L.C.S.W., the treating therapist

she recommended.     That letter stated “we believe” Ms. Blackman

“is unable to work, in any capacity, at this time.”            Ex. 18F at

88/R. 1023 (emphasis added).        Moreover, the Behavioral Health

Treatment Plan dated August 13, 2015 lists the “Treating

Providers” as “Ambrosia, LCSW” and “Sreenivasan, MD”.             R. at

3
 On remand, the ALJ should be mindful of the fact that the Commissioner has
not fully endorsed the GAF scale. See Revised Medical Criteria for
Evaluating Mental Disorders and Traumatic Brain Injury, 65 Fed. Reg. 50764–65
(Aug. 21, 2000) (codified at 20 C.F.R. pt. 404) (noting that the GAF score
“does not have a direct correlation to the severity requirements in our
mental disorders listings”). Neither has the American Psychiatric
Association. See American Psychiatric Association, Diagnostic and
Statistical Manual of Mental Disorders 16 (5th ed. 2013) (noting that the
DSM-5 “dropped” the GAF scale “for several reasons, including its conceptual
lack of clarity . . . and questionable psychometrics in routine practice.”).


                                      7
1024 – 5.   Thus, the record includes the opinion of the

claimant’s treating psychiatrist, and the ALJ was charged with

evaluating the impact of the claimant’s mental status on her

ability to work.     In this context, Dr. Sreenivasan’s opinion is

entitled to controlling weight and must be evaluated under the

treating physician rule.

    But the ALJ failed to give any weight to Dr. Sreenivasan’s

opinion that the claimant could not work in any capacity due to

her mental status.     The ALJ should have recognized Dr.

Sreenivasan as a treating physician and either given her opinion

controlling weight or applied the § 404.1527(c) factors,

developed the record, filled in any gaps, resolved any

conflicts, ambiguities or inconsistencies and then specifically

explained the weight actually given to the opinion to make clear

to the claimant and any subsequent reviewers the reasons and the

weight given.

    This failure is significant because if asked, Dr.

Sreenivasan might have been able to provide a supporting medical

explanation and clinical findings for the opinion that the

claimant could not work, changing the residual functional

capacity and perhaps the disability determination.

    On remand the ALJ should fully develop the record, evaluate

Dr. Sreenivasan’s opinion, and evaluate all other medical and

treating source opinions.     Also, the ALJ should address the

                                   8
parties’ other arguments, including but not limited to seeking a

medical opinion from a psychiatrist or qualified psychologist4

about the limitations that result from a diagnosis of Borderline

Personality Disorder and re-evaluating the RFC.

      For the reasons set forth above, Plaintiff’s Motion for

Order Reversing the Decision of the Commissioner or in the

Alternative Motion for Remand for a Hearing (ECF No. 15) is

hereby GRANTED as to remand, and Defendant’s Motion for an Order

Affirming the Decision of the Commissioner (ECF No. 16) is

hereby DENIED.     This case is hereby REMANDED to the Commissioner

for proceedings consistent with this order.

      The Clerk’s Office is instructed that, if any party appeals

to this court the decision made after this remand, any

subsequent social security appeal is to be assigned to the

undersigned.

      The Clerk shall close this case.

      It is so ordered.




4
  “Social Security regulations state that a ‘psychological consultant used in
cases where there is evidence of a mental impairment must be a qualified
psychologist.’” Schleif v. Barnhart, 31 Fed. Appx. 314, 321 (7th Cir. 2002)
(citing 20 C.F.R. § 404.1526(c)).



                                      9
    Dated this 17th day of December 2018, at Hartford,

Connecticut.



                                   __          /s/AWT _     ____
                                          Alvin W. Thompson
                                   United States District Judge




                              10
